Citation Nr: 0433589	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for hysterectomy 
residuals.

3.  Entitlement to service connection for a left leg 
contusion.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.


8.  Whether new and material evidence has been received to 
reopen a claim of service connection for frostbite of the 
left arm and hand.

9.  Entitlement to a compensable rating for an abdominal 
scar.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to December 1986.  This case is before the Board 
of Veterans Appeals (Board) from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  A videoconference hearing was 
held before the undersigned in July 2004.  At the hearing the 
veteran withdrew an issue, entitlement to service connection 
for bilateral impacted cerumen, that had been developed for 
appellate review.  


The issues of entitlement to service connection (for 
hysterectomy residuals and left leg contusion) and for a 
compensable rating for an abdominal scar are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record contains no medical evidence of a current left 
shoulder disorder related to the veteran's period of active 
service; left shoulder complaints in service were acute, and 
resolved without residual impairment.  

2.  The evidence reasonably establishes that during service 
the veteran was the victim of a rape.

3.  There is competent evidence (a medical diagnosis) that 
she has PTSD based on her rape in service.  

4.  It is not shown that the veteran has any current knee 
disability.

5.  An unappealed June 2000 rating decision declined to 
reopen a claim of service connection for a low back disorder 
determining, in essence, that it was still not shown that the 
veteran had such disability related to her service.  

6.  Evidence added to the record since the June 2000 rating 
decision does not tend to relate to an unestablished fact 
necessary to substantiate the claim; does not tend to show 
that the veteran has a low back disorder related to her 
service; and considered by itself, or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

7.  An unappealed January 2001 Board decision denied service 
connection for a foot disorder, determining, in essence, that 
the veteran's current bilateral foot disabilities (including 
pes valgoplanus and plantar fasciitis) were not present 
during her active military service or for many years 
following her service separation, and did not have their 
origin during her service.

8.  Evidence added to the record since the January 2001 Board 
decision does not tend to relate to an unestablished fact 
necessary to substantiate the claim; does not tend to show 
that the veteran has a disorder of the feet related to her 
service; and considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

9.  An unappealed January 2001 Board decision denied service 
connection for a left arm disorder including residuals of 
frostbite of the hand and fingers, determining, in essence, 
that it was not shown that the veteran had such disability 
related to her service.  

10.  Evidence added to the record since the January 2001 
Board decision does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claim; does not tend to show that the 
veteran has a left arm disorder related to frostbite in 
service; and considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

3.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  New and material evidence has not been received, and a 
claim of service connection for a low back disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

5.  New and material evidence has not been received, and a 
claim of service connection for a bilateral pes planus may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

6.  New and material evidence has not been received, and a 
claim of service connection for residuals of frostbite of the 
left arm and hand may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Furthermore, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective for claims filed 
on or after August 29, 2001.  The instant claims to reopen 
were filed after that date, and the new definition applies.  
The VCAA also eliminated the concept of a well-grounded 
claim.  [The law also provided that under certain 
circumstances claims that were denied as not well grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.]  To this, in September 2002 the RO 
advised the veteran of the VCAA and informed her that it was 
going to review the claim of service connection for a 
bilateral knee disorder (which had previously, in June 2000, 
been denied as not well grounded) pursuant to the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
veteran was provided a copy of the decision denying her 
claims.  In a January 2001 decision/remand, the Board 
informed the veteran of the enactment of the VCAA.  The RO 
provided the veteran notification of what type of evidence 
was necessary to establish service connection in February 
2001 (prior to the rating appealed).  A July 2003 statement 
of the case (SOC) advised her of the controlling law and 
regulations, and informed her what evidence was of record and 
what evidence was needed to establish entitlement to the 
benefits sought.  An April 2004 letter included additional 
notice of the changes in the duty to assist requirements, and 
provided specific notice concerning the veteran's and VA's 
respective responsibilities in development of evidence.  
While the February 2001 letter advised her to submit 
additional evidence within 60 days, a September 2002 letter 
went on to advise her that evidence received within a year 
would be considered.  In fact, everything received to date 
has been considered.  Additionally, the SOC cited the 
"revised" definition of new and material evidence as set 
out in 38 C.F.R. § 3.156 as well as pertinent VCAA laws and 
regulations.  While the veteran was not advised verbatim to 
submit everything she had pertinent to the claims, she was 
advised what was necessary to establish the claims, and that 
she should submit (or advise VA to submit) such evidence.  In 
essence, this was equivalent to advising her to submit 
everything pertinent.  She is not prejudiced by the Board's 
proceeding with appellate review at this point.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

While the duties to arrange for a VA examination or obtain a 
medical opinion do not attach to a petition to reopen a 
previously denied claim until the claim is reopened, there is 
certain evidence (outlined in 38 C.F.R. § 3.159(c)(1)(2)(3)) 
that must be secured.  That has been done.  With the original 
claims seeking service connection, examinations have been 
scheduled, as indicated.  




Factual Basis

The veteran's service medical records include an April 1980 
health record which shows a diagnosis of resolving bilateral 
knee contusions.  She sustained her knee injuries a week 
earlier while roller skating.  She complained of left 
shoulder pain in June 1986.  Left shoulder pain was 
diagnosed.  A July 1981 emergency care and treatment record 
shows a chief complaint of back trauma incurred by lifting 
heavy equipment.  Mild muscle strain was diagnosed.  There 
was follow-up treatment for back "strain" later in July 
1981.  A September 1982 treatment record shows complaints of 
aching back.  The veteran denied trauma to her back.  No pain 
was noted on examination, and range of motion was full.  A 
May 1983 consultation sheet shows that the veteran received 
counseling after she reported being raped two or three years 
prior while stationed in Puerto Rico.  She did not report the 
incident when it occurred.  Symptoms of lowered self esteem 
and anxiety were noted.  An August 1983 health record 
includes a diagnosis of adjustment disorder.  A May 1986 
consultation sheet shows that avoidant personality disorder 
was diagnosed.  The veteran complained of left shoulder pain 
in June 1986.  Left shoulder pain was diagnosed.  In October 
1986 she complained of suffering from left upper extremity 
numbness and stiffness eight years earlier while in formation 
during a period of cold weather.  Mild tingling to outer left 
upper extremity was noted.  Neurological examination was 
intact.  The veteran reported at the time of her discharge 
examination in November 1986 that her legs and feet hurt, 
especially her left leg.  She mentioned that her left arm 
became numb when the weather was cold.  She added that she 
had been told she had a "tipped" uterus.  The November 1986 
report of medical examination contained a diagnosis of 
dysfunctional uterus.  Clinical evaluation of the veteran's 
spine, lower extremities, feet and neurologic state were all 
described as normal.  In May 1998 a search for additional 
service medical records by the National Personnel Records 
Center was noted to have been unsuccessful.  

On November 1987 VA examination the veteran complained of 
back problems during her period of service.  She also 
complained of right shoulder and arm stiffness with cold 
weather.  X-rays showed normal right shoulder and lumbar 
spine.  Musculo-skeletal examination showed normal back and 
extremities.  
An August 1988 VA gynecology progress note shows that the 
veteran reported a history of being raped.  She was urged to 
seek counseling.

A March 1994 VA podiatry progress note shows complaints of 
right medial longitudinal arch pain.  Plantar fasciitis was 
diagnosed.  

On May 1994 VA fee-basis medical examination bilateral knee 
examination was negative.  Pes planus was diagnosed.  The 
examiner noted that he was unable to determine whether the 
pes planus was related to the veteran's service.  The veteran 
also complained of persistent left arm numbness with cooler 
weather.  Left upper extremity examination did not reveal 
specific neurologic or vascular changes.  

VA X-ray examination of the veteran's feet conducted in 
September 1995 showed normal feet.  

An October 1996 private orthotic record shows a diagnosis of 
bilateral pes planus.  Orthotics were recommended.

A U.S. Department of Labor report shows that the veteran 
incurred a work-related low back injury in April 1997.  An 
April 1997 VA outpatient treatment record shows that the 
veteran complained of right lower back pain since hurting her 
back the week before.  Lumbar strain was diagnosed.  

A July 1999 private medical letter notes that the veteran had 
been treated on several occasions in 1998 and 1999 for work-
related stress.  Adjustment disorder, not otherwise specified 
was diagnosed.  

On April 2000 VA peripheral nerves examination the veteran 
complained of tingling and throbbing in her hands and feet.  
Normal neurologic examination was diagnosed.  

On April 2000 neurology EMG [electromyograph] examination the 
veteran complained of tingling and numbness of her hands and 
upper extremities.  Normal study results were reported.
A May 2000 VA X-ray report showed a diagnosis of bilateral 
hammer toes.  

On May 2000 VA cold injury protocol examination bilateral pes 
valgoplanus and plantar fasciitis was diagnosed.  

In a June 2000 rating decision, the RO denied service 
connection for a low back disorder and a bilateral knee 
disorder, determining that new and material evidence had not 
been received to reopen the low back claim.  Service 
connection for a back disability had previously been denied 
by the RO in an unappealed January 1988 decision.  In June 
2000, the RO found that while the evidence was unclear as to 
exact nature of the veteran's claimed back disorder, the 
record did not show any nexus between any back disorder and 
the veteran's.  The RO also determined that the veteran's 
claim seeking service connection for a bilateral knee 
disorder was not well grounded (see discussion above), adding 
that a current knee disability related to the veteran's 
service was not shown.  

A September 2000 VA podiatry treatment note shows that pes 
valgo planus was diagnosed, and that the veteran was fitted 
for orthotics.  

In a January 2001 decision, the Board denied service 
connection for a foot disorder and for a left arm disorder 
including residuals of frostbite of the hand and fingers.  
The Board found, in essence, that the veteran's current 
bilateral foot disabilities (including pes valgoplanus and 
plantar fasciitis) were not present during her active 
military service or for many years following her service 
separation and were unrelated to service.  The Board also 
found that it was not shown that the veteran had a left upper 
extremity disorder, including as a residual of frostbite.  
She did not appeal that decision, and it became final.  38 
U.S.C.A. § 7104.

A March 2001 VA podiatry clinic note includes a diagnosis of 
resolving plantar fasciitis.

A September 2001 VA psychiatric progress note includes a 
diagnosis of PTSD.  
A February 2002 VA psychiatric progress note includes a 
diagnosis of prolonged PTSD.  Group discussion focused on, in 
pertinent part, victims of sexual abuse and the effects of 
trauma.

April and August 2002 VA psychiatric progress notes show that 
the veteran reported being raped during her military service.  
PTSD and major depression were diagnosed on each occasion.  

On November 2002 VA PTSD examination the veteran reported 
being raped while serving in Puerto Rico.  She claimed she 
notified the wife of her boss, but did not contact the 
police.  PTSD was diagnosed.  A November 2002 VA examination 
report addendum concentrates on the veteran's diagnosis of 
PTSD and her claimed history of sexual trauma.  

In July 2004 the veteran testified before the undersigned in 
July 2004 that she was being treated for her left shoulder.  
See page 25 of hearing transcript.  She conceded that at time 
of her complaints of pain in service no underlying disability 
was found, and that there had never been a diagnosis of a 
left shoulder disorder.  See pages 26 and 27 of hearing 
transcript.  She testified that she was not being treated for 
her knees.  See page 17 of hearing transcript.  She added 
that she was treated for back complaints in June 1986.  See 
page 12 of hearing transcript.  The veteran also conceded 
that she had not submitted any new evidence concerning her 
claims for service connection for frostbite and pes planus.  
See page 18 of hearing transcript.  As to her PTSD claim, the 
veteran testified that she was raped while serving in Puerto 
Rico.  See page 29 of hearing transcript.  She added that she 
had a rape counselor while in Puerto Rico, and that her first 
sergeant and his wife knew about the rape.  Id.  She provided 
the names of her first sergeant and gunnery sergeant (and the 
wife) whom she told about the incident.  See page 31 of 
hearing transcript.  She added that the name of the private 
counselor, from the town of [redacted], was either "[redacted]" or 
"[redacted]."  See page 32 of hearing transcript.  She 
indicated that the wife of her gunnery sergeant knew the 
counselor.  She mentioned that she received treatment in the 
1990's at the VA Chambers Wiley clinic.

An undated Protocol Examination History for Cold Injuries 
questionnaire completed by the veteran shows that she claimed 
she incurred a cold injury in approximately February 1985.  
She complained of residual symptoms such as numbness, 
weakness of hands, feet and legs, and sensitivity to cold.  

Laws and Regulations

Generally, an unappealed decision by the RO or by the Board 
is final, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105(d) (3).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The United States 
Court of Appeals for the Federal Circuit has held, however, 
that evidence which is merely cumulative of other evidence in 
the record cannot be new and material even if that evidence 
had not been previously presented to the Board.  Anglin v. 
West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claims to reopen was filed after that date (in 
November 2001), and the new criteria apply.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

Left Shoulder

The veteran's service medical records show that she 
complained of left shoulder pain in June 1986, and that left 
shoulder pain was diagnosed.  A left shoulder disorder was 
not shown at the time of her November 1986 separation 
examination.  The postservice medical evidence contains no 
complaints, findings, or diagnoses related to the left 
shoulder.  

The Board finds that a preponderance of the evidence is 
against the claim seeking service connection for a left 
shoulder disorder.  The record contains no medical evidence 
of a current left shoulder disability.  In the absence of a 
current disability, service connection may not be granted.  
Hickson, supra; see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Although the veteran may have 
complained of left shoulder pain during active service, the 
record contains no medical evidence of residuals related to 
those complaints.  There is nothing in the record to indicate 
that the veteran has a chronic left shoulder disability 
related to service.  The veteran has submitted no medical 
evidence in support of her claim. 




PTSD

The Board finds significant that the veteran reported being 
raped while she was still in service.  It is also noteworthy 
that symptoms such as lowered self-esteem, anxiety, and 
avoidant personality emerged in service after the reported 
time frame for the rape.  The veteran's descriptions of the 
incident have been fairly consistent.  While she has 
identified persons who could provide further verification, 
the Board finds that such is not necessary, as there is 
sufficient credible evidence of a stressor event in service.  
There is a VA diagnosis of PTSD on examination specific for 
the purpose of determining whether the nature of the 
veteran's psychiatric disability.  A VA examination addendum 
also concentrates on the veteran's diagnosis of PTSD and her 
claimed history of sexual trauma.  Treatment records further 
reflect a diagnosis of PTSD (although there appear to be co-
existing psychiatric disabilities).  The criteria for 
establishing entitlement to service connection for PTSD are 
met, and service connection for PTSD is warranted.

Bilateral Knee Disorder

While the veteran was treated in service for knee contusions 
sustained in a roller skating injury, there is nothing in the 
record to indicate she has any current disability or that the 
injury in service was other than acute (without residual 
impairment.  On 1994 examination, the knees were normal.  
Without evidence of current disability, there is no valid 
claim of service connection.  See Brammer, supra.

New and Material Evidence to Establish Service Connection for
 a Low Back Disorder

Service connection for a low back disorder was previously 
denied by the RO based on a finding that there was no 
evidence that the veteran had a low back disorder related to 
her service.  For additional evidence to be new and material, 
to raise a reasonable possibility of substantiating the 
claim, and to relate to an unestablished fact necessary to 
substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to show that the veteran has a low back disorder 
which was related to her service.  

The additional medical evidence received since the  June 2000 
rating decision makes no mention of the veteran's low back 
(or a back disability).  Notably, the veteran sustained a 
work-related back injury in 1997, at which time lumbar strain 
was diagnosed.  The only pertinent evidence added since June 
2000 is the veteran's July 2004 testimony, when she stated 
that she received treatment for her back during service.  
This is not a matter in dispute.  It is cumulative evidence, 
and hence not new.  

No medical evidence received since June 2000 addresses the 
matter at hand, i.e., whether the veteran has a low back 
disorder, and, if so, whether such disorder is related to her 
service.  Consequently, the additional evidence received does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.

New and Material Evidence to Establish Service Connection 
for Bilateral Pes Planus

The Board denied service connection for bilateral pes planus 
in January 2001 based on a finding that the veteran's current 
bilateral foot disabilities (including pes valgoplanus and 
plantar fasciitis) were not manifested during her active 
military service or for many years following service 
separation and did not have their origin during service.  For 
additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the claim, and to 
relate to an unestablished fact necessary to substantiate the 
claim in this scenario, it would have to tend (by itself or 
together with evidence previously of record) to show that the 
veteran, in essence, has a current disorder of the feet which 
is related to her service.  

The additional medical evidence received subsequent to the 
Board's January 2001 decision, which includes a March 2001 VA 
podiatry clinic diagnosis of resolving plantar fasciitis, 
does not relate any such disorder to service.  In other 
words, no pertinent medical evidence associated with the 
record since January 2001 tends to show that the veteran 
indeed has a bilateral disorder of the feet (to include pes 
planus) related to service.  In fact, the veteran herself 
testified in July 2004 that she has not submitted and new and 
material evidence in this matter.  The March 2001 medical 
record is new in the sense that it was not previously 
associated with the record.  However, the evidence is not 
material.  No other evidence received since the January 2001 
Board decision tends to show that the veteran has bilateral 
pes planus related to service.  

Objective evidence added to the record since the January 2001 
Board decision, while new, tends to establish facts that are 
either not in dispute or are not material to the matter at 
hand.  None of the medical evidence received addresses the 
matter at hand, i.e., whether the veteran has bilateral pes 
planus which is related to her service.  Consequently, the 
additional evidence received does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Hence, this claim also 
may not be reopened.

New and Material Evidence to Establish Service Connection 
for Frostbite of the Left Arm and Hand

In January 2001, the Board denied service connection for a 
left arm disorder (including residuals of frostbite of the 
hand and fingers) based on a finding that such disorder was 
not currently shown.  For additional evidence to be new and 
material, to raise a reasonable possibility of substantiating 
the claim, and to relate to an unestablished fact necessary 
to substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to show that the veteran, in essence, has a left 
upper extremity disability, to include residuals of frostbite 
of the arm and hand.  

Additional medical evidence received since the Board's 
January 2001 decision makes no mention of complaints, 
treatment or a diagnosis of a frostbite-related problem.  No 
medical evidence associated with the record since January 
2001 shows that the veteran has such disorder.  In July 2004 
the veteran testified that she had not submitted new evidence 
concerning this matter.  Medical records associated with the 
claim folders since January 2001 are new in the sense that 
they were not previously associated with the record.  
However, the evidence therein is not material.  No additional 
evidence received since the January 2001 Board decision tends 
to show that the veteran has residuals of left arm and hand 
frostbite in service.  

The objective evidence added to the record since the January 
2001 Board decision, while new, tends to establish facts that 
are either not in dispute or are not material.  None of the 
medical evidence received addresses the matter at hand, i.e., 
whether the veteran has residuals of left upper extremity 
frostbite in service.  Consequently, the additional evidence 
received does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.


ORDER

Service connection for PTSD is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

The appeal to reopen a claim for service connection for a low 
back disorder is denied.

The appeal to reopen a claim for service connection for 
bilateral pes planus is denied.

The appeal to reopen a claim for service connection for 
residuals of frostbite of the left arm and hand is denied.
REMAND

Service medical records show that the veteran reported in 
October 1978 that her left leg was hit by a truck the 
previous night.  X-ray examination was negative.  The 
diagnosis was contusion.  An April 1984 emergency care and 
treatment record shows a diagnosis of questionable cervical 
erosion.  A June 1985 consultation sheet shows a history of 
irregular dysfunctional bleeding for many years; 
dysfunctional bleeding was diagnosed.  The veteran reported 
at the time of her discharge examination in November 1986 
that her legs and feet hurt, especially her left leg.  She 
added that she was told she had a "tipped" uterus.  The 
November 1986 report of medical examination contained a 
diagnosis of dysfunctional uterus.  

A January 1992 VA progress note shows that the veteran's 
uterus was retroverted and retroflexed.  A private operative 
report dated in December 1992 shows that the veteran 
underwent a total abdominal hysterectomy.  The preoperative 
diagnosis was symptomatic uterine fibroids.  A May 1994 VA 
gynecology progress note shows that the veteran had a 
hysterectomy since she was last seen, and that she was 
asymptomatic.  

At her July 2004 hearing before the undersigned, the veteran 
testified that medical records related to her service 
connection for hysterectomy residuals were at the Chambers 
Wiley VA clinic in Columbus, Ohio.  See page 23 of hearing 
transcript.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
These records should be obtained, as they may contain 
information bearing on the veteran's claims.  Concerning her 
claim for left leg service connection benefits, she indicated 
that she continues to suffer from spasms and cramps in her 
left leg.  Id.  As she complained of a left leg injury in 
service, as well as at the time of her separation 
examination, an examination should be conducted to see if she 
has any residual left leg problems, and, if so, whether such 
problems are related to her inservice left leg injury.  

The veteran also testified that her service-connected 
abdominal scar, related to her postoperative ileal resection 
for small bowel obstruction, causes muscle spasm and pain.  
See page 7 of hearing transcript.  She added that a VA 
physician told her that these spasms were caused by surgical 
adhesions or scar tissue.  See page 9 of hearing transcript.  
Such an opinion was not located upon exhaustive search of the 
voluminous medical records in the claims file.  Also, in 
light of the allegations of worsening symptoms and the extent 
of time since she was last examined, another VA examination 
is indicated.

The criteria for rating scars were revised effective August 
30, 2002 (during the instant appeal period).  The veteran has 
been advised of the changes.  See July 2003 SOC.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
copies of complete records of treatment 
afforded the veteran at the VA Chambers 
Wiley clinic in Columbus, Ohio from 1997 
to the present.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
whether she has a chronic left leg 
disorder and, if so, its nature and 
likely etiology.  Her claim folders must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner must 
specifically opine whether any current 
left leg disability is a residual of the 
veteran's left leg contusion diagnosed in 
October 1978.  The examiner should 
explain the rationale for any opinion 
given.

3.  The veteran must be afforded a VA 
examination by a gynecologist to 
determine whether she now has any 
gynecologic disability which is related 
to any gynecological problems noted in 
service.  Her claim folders must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The gynecologist should 
also express an opinion as to whether it 
is at least as likely as not that any 
current gynecological disability began, 
or became worse, during service.  The 
examiner should explain the rationale for 
any opinion given.

4.  The veteran should also be afforded a 
VA examination to determine the current 
severity of the service-connected 
abdominal scar.  Her claim folders should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new criteria for rating skin disorders 
[in effective before and as of August 30, 
2002].  The examiner must be provided 
copies of both the old and the new 
criteria.

5.  The RO should then review the claim 
files to ensure that all requested 
development is completed, and arrange for 
any further development indicated.  Then 
the RO should re-adjudicate the veteran's 
remaining claims.  If any continues to be  
denied, the appellant and her 
representative should be provided an 
appropriate supplemental SOC (SSOC) and 
given the opportunity to respond  The 
case should then be returned to the 
Board, if in order, for further review.

The purposes of this remand are to assist the veteran in the 
development of her claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law 


requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



